UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7520


RONNIE A. NOEL,

                Plaintiff – Appellant,

          v.

LIEUTENANT COLONEL KUMER; ROSETTA BOWLES; MEDICAL DIRECTOR,

                Defendants – Appellees,

          and

PAYTEL PHONE SYSTEM; DENISE Y. LUNFORD, Commonwealth
Attorney;   WILLIAM   KAVANAH,  Arresting   Officer; JAMES
HINGELEY, Supervisor, Albemarle Public Defender's Office;
VOPA, VIRGINIA OFFICE OF PROTECTION AND ADVOCACY,

                      Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00200-GEC-RSB)


Submitted:   February 24, 2015            Decided:   March 2, 2015


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ronnie A. Noel, Appellant Pro Se. Carlene Booth Johnson, PERRY
LAW FIRM, PC, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Ronnie A. Noel appeals the district court’s order denying

his motion for a preliminary injunction, denying as moot his

motion for appointment of specialists, granting the motion to

dismiss claims against Lt. Col. Kumer and Rosetta Bowles, and

dismissing without prejudice claims against the Medical Director

of    the    Albemarle-Charlottesville          Regional     Jail.         We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                     Noel v.

Lt.   Col.    Kumer,   No.       7:14-cv-00200-GEC-RSB      (W.D.    Va.    Oct.   6,

2014).       We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented    in     the    materials

before      this   court   and    argument    would   not   aid   the     decisional

process.



                                                                            AFFIRMED




                                          3